Filed Pursuant to Rule 424(b)(4)Registration No. 333-218569 PROSPECTUS 1,177,927 Shares Common Stock This prospectus relates to shares of common stock of Quotient Technology Inc. that may be sold by the selling stockholders identified in this prospectus from time to time. The shares of common stock offered under this prospectus by the selling stockholders were issued on May 31, 2017, in connection with our acquisition of Crisp Media, Inc. In connection with the acquisition, we agreed to file with the SEC a registration statement covering the resale of the shares of common stock issued to the selling stockholders. We will not receive any of the proceeds from the sale of the shares hereunder.
